302 N.Y. 711 (1951)
Consolidated Edison Company of New York, Inc., Appellant,
v.
State of New York, Respondent. (Claim No. 29000.)
New York Telephone Company, Appellant,
v.
State of New York, Respondent. (Claim No. 29001.)
Brooklyn Union Gas Company, Appellant,
v.
State of New York, Respondent. (Claim No. 29002.)
Court of Appeals of the State of New York.
Argued February 28, 1951.
Decided April 5, 1951
Jacob H. Goetz and Henry S. Reeder for Consolidated Edison Company of New York, Inc., appellant.
Frank A. Fritz, Ralph W. Brown and A. T. Antinozzi for New York Telephone Company, appellant.
Edmund B. Naylon and George Foster, Jr., for Brooklyn Union Gas Company, appellant.
Nathaniel L. Goldstein, Attorney-General (Daniel M. Cohen and Wendell P. Brown of counsel), for respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
In each case: Judgment affirmed, with costs; no opinion.